DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
Response to Amendment
Claims 1-4, 6, 8-11, and 14-20 are pending in the Amendment filed 08/26/2021.
The prior art rejections of record under 35 U.S.C. 103  over Korzenski et al. (US 20100112728 A1), are withdrawn in view of Applicant’s amendment to claim 1 and persuasive Arguments. See “Remarks” filed 08/26/2021 at pg. 10, “(C) Passivating Agent”.
However, claims 1-4, 6, 8-11, and 14-20 are rejected under 35 U.S.C. 112(b) and 35 U.S.C. 103, as set forth below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references to Wu et al. (US 7534753 B2) and Seijo et al. (US 20030181342 A1) teach plasma etch residue remover compositions comprising, inter alia, water, a fluoride, a surfactant, malonic and/or boric acid, corrosion inhibitors, and additives [Abstracts], which achieve low etch rates of TiN [Wu, Table V, “<1 Angstroms/min”; Seijo, Table 1, “5.6 Angstroms/min”].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 8-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the last limitation, “wherein post plasma etch residue cleaning has an etch rate of less than about 1 Angstrom/min” renders the claim ambiguous and, therefore indefinite because the etch rate is not in reference to any particular material (e.g., TiN etch rate). The etch rate of the “cleaning” does not state which material is being etched, and thus the claimed etch rate can be interpreted to be the etch rate of the TiN substrate or the plasma etch residue. For the purposes of examination, the limitation has been interpreted as “…a TiN etch rate of less than about 1 Angstrom/min.”, as supported by the instant specification at paragraph 0041. 
Claims 2-4, 6, 8-11, and 14-20 are rejected as being dependent upon rejected base claim 1. 
Further as to claim 15, the claim recites the limitation “buffering agent” in line 2, which renders the scope of the claim unclear because there is insufficient antecedent basis for this limitation in the claim, and independent claim 1 recites “a buffering species”. The claim has been interpreted as “buffering species” as recited in independent claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 6, 8, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 7534753 B2) in view of Seijo et al. (US 20030181342 A1).
Examination Note : Italics are used to indicate which claim limitations are not explicitly disclosed by cited reference. 	
1. Wu discloses an aqueous cleaning composition for titanium nitride (TiN) substrate [para. 0008-0009; Table V, TiN: “<1” Angstroms/min], comprising: 
from about 0.01 wt% to about 10 wt% at least one etchant source [claim 5, “ammonium fluoride”; para. 0016, “0.001 by weight to 10% by weight”, which narrowly encompasses and therefore anticipates the claimed range. See MPEP 2131.03 II.], 
from about 0.01 wt% to about 10 wt% of at least one passivating agent [claim 3, “corrosion inhibitor”; para. 0018, “about 0.2 to about 10% by weight of a corrosion inhibitor”, which is nearly coextensive with, and therefore anticipates the claimed range. See MPEP 2131.03 II.], 
from about 50 wt% to about 99.5 wt% water [claim 1; para. 0010, para. 0017, “80% by weight or greater of water”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.], 
optionally from about 0 wt% to about 20 wt% of at least one organic solvent [para. 0010, “the composition is substantially free of, or contains 2% by weight or less, or 1% by weight or less of an added organic solvent”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.],
optionally from about 0 wt% to about 20 wt% of at least one buffering species [para. 0013, “1% by weight to about 10% by weight”, which is within, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.],

optionally from about 0 wt% to about 1 wt% of at least one oxidizing agent [para. 0013, “phosphoric acid”; para. 0014, “0.1% by weight to about 10% by weight”, which substantially overlaps with, and therefore renders obvious, the claimed range. See MPEP 2144.05 I.],
wherein said aqueous cleaning composition has a pH in a range from about 8 to about 13 [claim 1, “pH ranging from about 2 to about 9”, which overlaps, and therefore renders obvious, the claimed range] and is suitable for cleaning post-plasma etch residue from the TiN substrate having said residue thereon [para. 0008-0009; Table V, TiN: “<1” Angstroms/min], and
wherein the at least one passivating agent comprises a species selected from the group consisting of boric acid, 3-hydroxy-2-naphthoic acid, malonic acid [claim 3], iminodiacetic acid [claim 3], ammonium pentaborate, urea, methyltriethoxysilane, and mixtures thereof [claim 3], and
wherein post plasma etch residue cleaning has an etch rate of less than about 1 Angstrom/min [Table V, TiN: “<1 Angstrom/min”, which anticipates the claimed etch rate. See MPEP 2131.03 II.],
Wu discloses the composition may include surfactants [para. 0019, “composition may also include one or more of the following additives: surfactants”, “Surfynol 465 surfactant”] but fails to explicitly disclose:
from about 0.001 wt% to about 10 wt% of at least one non-ionic surfactant corrosion
inhibitor,
wherein the at least one non-ionic surfactant corrosion inhibitor comprises a species selected from the group consisting of ethylene oxide/propylene oxide block copolymers, a polysorbate, polyoxypropylene/polyoxyethylene block copolymers, and combinations thereof.
However, Seijo discloses pH buffered compositions useful for cleaning residue from semiconductor substrates [Abstract], comprising:

[0048] In a still further embodiment, the present invention may further and optionally comprise at least one surfactant. Suitable surfactants include but are not limited to amphoteric, cationic, anionic, and nonionic, which may be present individually or in combination in amounts up to 0.5%, preferably up to 0.1% and more preferably up to 0.05% weight by volume. Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM.[para. 0048].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfactant, of the cleaning composition of Wu, to include the surfactant species and concentrations of the cleaning composition of Seijo, because they are effective concentrations and alternative species in cleaning compositions for titanium nitride-containing substrates, as taught by Seijo [Para. 0038; Abstract]. 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses Surfynol surfactants are suitable within the cleaning composition [para. 0019] and Seijo teaches “Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM” [para. 0033]. Because both Wu and Seijo rely on Surfynol surfactants to formulate the cleaning composition, it would have been prima facie obvious to substitute one of the other surfactants disclosed by Seijo for the Surfynol surfactant in Wu, with the predictable result of providing an effective surfactant within cleaning composition of Wu. 
As to the concentration of surfactant, Seijo discloses up to 0.5% weight by volume [para. 0048]. 0.5 g surfactant/100mL solution converts to 0.46 wt.% (0.5 g/108g *100%), which is within the claimed range. See Unit Conversion Calculation below. 
Unit Conversion Calculation


    PNG
    media_image1.png
    142
    296
    media_image1.png
    Greyscale

At the high end of the water and organic acid ranges: 70% g/mL water (density of 1 g/mL), 25% g/mL organic acid (here, formic acid having a density of  1.22 g/mL) would leave 4.5% salt of organic acid (here, sodium formate having a density of 1.92 g/mL) and 0.5% surfactant as the remainder. 
A 100 mL solution would contain 70 grams water, 25 grams formic acid, and 4.5 grams formate salt. Although not expected, but for the purposes of determining an estimated specific gravity, it is assumed that the salt entirely dissociates to give 3 g formic acid and 1.5 g sodium (4.5 grams * 46 g/mol molar weight of formic acid divided by 68 g/mol sodium formate). Thus, the 100 mL solution would contain 70 g water, 28 g formic acid (0.6 mol), and 1.5 g sodium. Formic acid at 0.6 mol in 70 ml water gives 8.6 mol/L concentration. Lastly, given that the density of sodium is less than that of water, and constitutes less than 2 wt%/vol of the solution, it is considered negligible. Likewise, the small amount of surfactant is considered negligible.  
As such, the density of the solution (at 8.6 mol/L formic acid aqueous solution) is estimated to be 1.08 g/mL. See graph below via https://www.engineeringtoolbox.com/density-aqueous-solution-formic-lactic-oxalic-acetic-citric-acid-concentration-d_1953.html. Thus, 0.5 g surfactant/100mL solution converts to 0.46 wt.% (0.5 g/108g *100%), which is within the claimed range. 

    PNG
    media_image2.png
    548
    769
    media_image2.png
    Greyscale

2. Modified Wu discloses the cleaning composition of claim 1, wherein the post-plasma etch residue comprises residue selected from the group consisting of titanium-containing compounds, polymeric compounds, copper-containing compounds, tungsten-containing compounds, cobalt- containing compounds, and combinations thereof [para. 0008-0009; Table V]. 
3. Modified Wu discloses the cleaning composition of claim 1 wherein the at least one etchant comprises a fluoride species selected from the group consisting of hydrofluoric acid [para. 0016], fluoroboric acid [claim 6; para. 0016], tetramethylammonium hexafluorophosphate [claim 5; para. 0016], ammonium fluoride [claim 5; para. 0016], ammonium bifluoride, tetrabutylammonium tetrafluoroborate [claim 5; para. 0016], tetramethylammonium tetrafluoroborate [claim 5; para. 0016], tetraethylammonium tetrafluoroborate [claim 5; para. 0016], tetrapropylammonium tetrafluoroborate, tetrabutylammonium tetrafluoroborate, and combinations thereof [claim 5, para. 0016].
ammonium bifluoride, ammonium fluoride [claim 5; para. 0016], and combinations thereof.
6.  Modified Wu discloses the cleaning composition of claim 1, wherein the at least one passivating agent comprises boric acid [Seijo, para. 0047].
As to passivating agents (corrosion inhibitors), Wu teaches: “Corrosion inhibitors may be, for example, an organic acid, an organic acid salt, a phenol, a triazole, a hydroxylamine or acid salt thereof. Examples of particular corrosion inhibitors include citric acid, anthranilic acid, gallic acid, benzoic acid, isophthalic acid, maleic acid, fumaric acid, D,L-malic acid, malonic acid, phthalic acid, maleic anhydride, phthalic anhydride, benzotriazole (BZT), resorcinol, carboxybenzotriazole, diethyl hydroxylamine and the lactic acid and citric acid salts thereof, and the like.” [para. 0018].
Wu therefore fails to explicitly disclose: wherein the at least one passivating agent comprises boric acid.
However, Seijo discloses pH buffered compositions useful for cleaning residue from semiconductor substrates [Abstract], comprising:
The corrosion inhibitor and cleaning agent for the instant invention are preferably a carboxylic acid. More specifically, the carboxylic acid may be chosen from, but not limited to glycine, oxalic acid, malonic acid, succinic acid, citric acid, tartaric acid, gluconic acid, nitrilotriacetic acid, their salts and mixtures thereof. [para. 0047].
Other substances useful as corrosion inhibitors and/or cleaning agents include but are not limited to ethylene-diaminetetraacetic acid (EDTA), benzotriazole (BTA), tolytriazole, BTA derivatives, such as BTA carboxylic acids, boric acid, fluoroboric acid, cystine, haloacetic acids, glucose, dodecyl mercaptan and mixtures thereof. [para. 0047]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrosion inhibitor, of the cleaning composition of Wu, to include the corrosion inhibitor species of boric acid, of the cleaning composition of 
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses multiple corrosion inhibitor species, such as carboxylic acids and triazole species [para. 0047], that are suitable for the cleaning composition. Seijo teaches most of the same carboxylic acids and triazole species, and further discloses boric acid, as effective corrosion inhibitors in the cleaning composition [para. 0047]. Because both Wu and Seijo rely much of the same corrosion inhibitor species to formulate the cleaning composition, it would have been prima facie  obvious to substitute one of corrosion inhibitors disclosed by Seijo for those in Wu, with the predictable result of providing an effective corrosion inhibitor within cleaning composition of Wu. 
8. Modified Wu discloses the cleaning composition of claim 1, wherein the at least one non- ionic surfactant corrosion inhibitor comprises a polysorbate [Seijo, para. 0048, “Tween”].
10.  Modified Wu discloses the cleaning composition of claim 1, comprising at least one additional corrosion inhibitor selected from the group consisting of 5-aminotetrazole, 5-phenyl- benzotriazole, |H-tetrazole-5-acetic acid, l-phenyl-2-tetrazoline-5-thione, benzimidazole, methyltetrazole, Bismuthiol I, cytosine, guanine, thymine, pyrazoles, iminodiacetic acid (IDA) [claim 3; para. 0018], propanethiol, benzohydroxamic acids, citric acid [claim 3; para. 0018], ascorbic acid, 5-amino-l,3,4-thiadiazole-2-thiol (ATDT), benzotriazole (BTA) [claim 3; para. 0018], 1 ,2,4-triazole (TAZ), tolyltriazole, 5-methyl-benzotriazole (mBTA), 5-phenyl-benzotriazole, 5-nitro-benzotriazole, benzotriazole carboxylic acid [claim 3; para. 0018], 3-amino- 5-mercapto-l,2,4-triazole, |-amino-l,2,4-triazole, hydroxybenzotriazole, 2-(5-amino-pentyl)- benzotriazole, l-amino-|,2,3-triazole, |-amino-5-methyl-l,2,3-triazole, 3-amino-l,2,4-triazole (3- ATA), 3-mercapto-l,2,4-triazole, 3-isopropyl-l,2,4-triazole, 5-phenylthiol-benzotriazole, halo- benzotriazoles (halo =F, CE, Br or J, naphthotriazole, 2-mercaptobenzimidazole (MBI), 2- mercaptobenzothiazole, 4-methyl-2-phenylimidazole, 2-mercaptothiazoline, 5-amino- 1,2,4- triazole (5-ATA), sodium dedecyl sulfate (SDS), ATA-SDS, 3-amino-5-mercapto-l,2,4-triazole, pentylenetetrazole, 5-phenyl-lH-tetrazole, 5-benzyl-lH-tetrazole, Ablumine O, 2-benzylpyridine, succinimide, 2,4-diamino-6-methyl-1,3,5-triazine, thiazole, triazine, methyltetrazole, 1,3- dimethyl-2-imidazolidinone, 1 ,5-pentamethylenetetrazole, 1 -phenyl-5-mercaptotetrazole, diaminomethyltriazine, imidazoline thione, 4-methyl-4H-1,2,4-triazole-3 -thiol, 4-amino-4H- 1,2,4-triazole, 3-amino-5-methylthio-lH-1,2,4-triazole, benzothiazole, imidazole, indiazole, adenine, succinimide, adenosine, carbazole, saccharin, uric acid, and benzoin oxime. benzalkonium chloride, benzyldimethyldodecylammoniuni chloride, myristyltrimethylammonium bromide, dodecyltrimethylammonium bromide, hexadecylpyridinium chloride, benzyldimethylphenylammonium chloride, hexadecyltrimethylammonium p-toluenesulfonate, hexadecyltrimethylammonium hydroxide, 1- methyl-l'-tetradecyl-4,4'-bipyridium dichloride, alkyltrimethylammonium bromide, amprolium hydrochloride, benzethonium hydroxide, benzethonium chloride, benzyldimethylhexadecylammonium chloride, benzyldimethyltetradecylammonium chloride, benzyldodecyldimethylammonium bromide, benzyldodecyldimethylammonium chloride, cetylpyridinium chloride, choline p-toluenesulfonate salt, dimethyldioctadecylammonium bromide, dodecylethyldimethylammonium bromide, dodecyltrimethylammonium chloride, ethylhexadecyldimethylammonium bromide, Girard's reagent, hexadecyl(2-hydroxyethyl)dimethylammonium dihydrogen phosphate, dexadecylpyridinium bromide, hexadecyltrimethylammonium bromide, hexadecyltrimethylammonium chloride, methylbenzethonium chloride, N,N',N'-polyoxy ethylene (10)-N-tallow-1,3-diaminopropane liquid, oxyphenonium bromide, tetraheptylammonium bromide, tetrakis(decyl)ammonium bromide, thonzonium bromide, tridodecylammonium chloride, trimethyloctadecylammonium bromide, |-methyl-3-n-octylimidazolium tetrafluoroborate, |-decyl-3-methylimidazolium tetrafluoroborate, |-decyl-3-methylimidazolium chloride, tridodecylmethylammonium bromide, dimethyldistearylammonium chloride, cetyltrimethylammonium bromide, myristyltrimethylammonium bromide, hexamethonium chloride, dodecylbenzenesulfome acid, sodium dodecylbenzenesulfonate, dodecylphosphonic acid (DDPA), and combinations thereof [claim 3; para. 0018].

14. Modified Wu discloses the cleaning composition of claim 1, wherein the composition is substantially devoid of abrasive material and alkali and alkaline earth metal hydroxide salts [claim 1; para. 0013; Abstract]. 
15. Modified Wu discloses the cleaning composition of claim 1, wherein the at least one buffering agent is a phosphate salt or a quaternary ammonium hydroxide having the formula NRI1R2R3R40H, where R1, R2, R3 and R4 are the same as or different from one another and are selected from the group consisting of C1-C6 alkyls, Co-C10 aryls, and combinations thereof [para. 0013]. 
16. Modified Wu discloses the cleaning composition of claim 1, wherein the composition further comprises at least one organic solvent [para. 0010, “the composition is substantially free of, or contains 2% by weight or less, or 1% by weight or less of an added organic solvent”].
17. Modified Wu discloses the cleaning composition of claim 1, wherein the composition further comprises at least one oxidizing agent [para. 0013, “phosphoric acid”].
18. Modified Wu discloses the cleaning composition of claim 1, wherein said composition further comprises post-plasma etch residue selected from the group consisting of titanium-containing residue, polymeric-residue, copper-containing residue, tungsten-containing residue, cobalt-containing residue, and combinations thereof [para. 0020, “plasma etch residues such as organic residues, organometallic residues, inorganic residues, metallic oxides…with very low corrosion of tungsten, copper, titanium containing substrates”; para. 0021, “plasma etch by which the pattern is transferred to the substrate”; para. 0022, “contacting a substrate having an organic or metal-organic polymer, inorganic salt, oxide, hydroxide, or complex or combination thereof present as a film or residue”].
19. Modified Wu discloses a method of removing material from a microelectronic device having said material thereon, said method comprising contacting the microelectronic device with an aqueous cleaning composition of claim 1 for sufficient time to at least partially remove said material from the 
20. Modified Wu discloses the method of claim 19, wherein the material comprises post-plasma etch residue comprising residue selected from the group consisting of titanium-containing compounds, polymeric compounds, copper-containing compounds, tungsten-containing compounds, cobalt-containing compounds, and combinations thereof [para. 0020, “plasma etch residues such as organic residues, organometallic residues, inorganic residues, metallic oxides…with very low corrosion of tungsten, copper, titanium containing substrates”; para. 0021, “plasma etch by which the pattern is transferred to the substrate”; para. 0022, “contacting a substrate having an organic or metal-organic polymer, inorganic salt, oxide, hydroxide, or complex or combination thereof present as a film or residue”].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korzenski et al. (US 20100112728 A1) in view of Seijo et al. (US 20030181342 A1), as applied to claims 1-4, 6, 8, 10-11, and 14-20 above, and further in view of Peters et al. (US 20140137899 A1). 
9. Modified Wu discloses the cleaning composition of claim 8 [Seijo, para. 0048, “Tween”],  but fails to explicitly disclose:
wherein the at least one non-ionic surfactant corrosion inhibitor comprises polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan monostearate, polyoxyethylene sorbitan monopalmitate, polyoxyethylene sorbitan monolaurate.
However, Peters discloses a composition from removing substances from substrates [Abstract, para. 0003-04] comprising:
Examples of rinsing agents include, but are not limited to, water, pH modified water, deionized water, acetone, alcohols, for example, isopropyl alcohol and methanol, Dimethylsulfoxide (DMSO), and N-methylpyrrolidone (NMP). Rinsing agents can also include mixtures including surfactants such as, for example, Glycol Palmitate, Polysorbate 80, Polysorbate 60, Polysorbate 20, Sodium Lauryl Sulfate, Coco Glucoside, Lauryl-7 Sulfate, Sodium Lauryl Glucose Carboxylate, Lauryl Glucoside, Disodium Cocoyl 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polysorbate surfactant, of modified Wu [Seijo, para. 0048, “Tween”], to include one of the polysorbate surfactant species (i.e., Polysorbate 80, Polysorbate 60, Polysorbate 20), of the composition of Peters, because they are known effective polysorbate surfactants for improving the removal of materials from a substrate, as taught by Peters [Abstract, para. 0003-04; para. 0053].
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B. Here, Wu discloses Surfynol surfactants are suitable within the cleaning composition [para. 0019] and Seijo teaches “Specific non-limiting examples of surfactants are Surfynol.RTM., Triton.RTM., Tergitol.RTM., and Tween.RTM” [para. 0033]. Peters discloses polysorbates as well as Surfynol surfactants are effective in rinsing compositions [para. 0053]. Because both Wu and Seijo rely on Surfynol surfactants to formulate the cleaning composition, and Seijo further teaches polysorbates (i.e., Tween) as an effective alternative surfactant to Surfynol, it would have been prima facie obvious to substitute one of polysorbate surfactants disclosed by Peters for the polysorbate surfactant in modified Wu, and/or the Surfynol surfactant, of Wu, with the predictable result of providing an effective surfactant within the cleaning composition of Wu. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show cleaning and/or etching compositions comprising at least water, a fluoride compound, and malonic acid and/or boric acid [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/
Examiner, Art Unit 1713